

116 HR 2287 IH: Federal Regulatory Certainty for Water Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2287IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Thornberry introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo clarify the definition of navigable waters, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Regulatory Certainty for Water Act. 2.Repeal of agency regulationsThe final rule issued by the Administrator of the Environmental Protection Agency and the Secretary of the Army entitled Clean Water Rule: Definition of Waters of the United States, signed by the Administrator and the Assistant Secretary of the Army for Civil Works on May 27, 2015, shall have no force or effect.
 3.Definition of navigable watersSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by striking paragraph (7) and inserting the following:
			
				(7)Navigable waters
 (A)In generalThe term navigable waters means the waters of the United States, including the territorial seas, that are— (i)navigable-in-fact; or
 (ii)permanent or continuously flowing bodies of water that form geographical features commonly known as streams, oceans, rivers, and lakes that are connected to waters that are navigable-in-fact.
 (B)ExclusionsThe term navigable waters does not include— (i)waters that do not physically abut waters described in subparagraph (A) through an actual and continuous surface water connection;
 (ii)man-made or natural structures or channels through which water flows intermittently or ephemerally, including for the periodic drainage of rainfall; or
 (iii)wetlands, including playa lakes, prairie potholes, wet meadows, wet prairies, and vernal pools, that lack a continuous surface water connection to bodies of water that are waters described in subparagraph (A).
 (C)No aggregationThe aggregation of wetlands or waters shall not be used to determine whether the wetlands or waters are navigable waters..
 4.Coast GuardNothing in this Act or the amendments made by this Act shall be construed to impair, diminish, or otherwise affect the authority, function, jurisdiction, or power of the Coast Guard, or any member thereof, with respect to the navigable waters of the United States, or to affect or alter the status of such waters as navigable waters of the United States for such purposes.
		